Citation Nr: 9921144	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to automobile adaptive equipment consisting of run-
flat tires.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to May 1945.  

The matter comes before the Board of Veteran's Appeals (Board) 
from a June 1998 denial of entitlement to automobile adaptive 
equipment consisting of run-flat tires by the Department of 
Veterans Affairs (VA) Prosthetic Treatment Center in North Little 
Rock, Arkansas.  


FINDINGS OF FACTS

1.  The veteran's service-connected disorders are rated as 
follows: amputation, bilateral, below the right knee and above 
the left knee, rated as 100 percent disabling; incomplete 
paralysis of the ulnar nerve, left, due to gunshot wound, rated 
as 30 percent disabling; traumatic arthritis, right knee, 
lumbosacral spine, and left hip, rated as 30 percent disabling; 
and moderate wound, Muscle Group VII, left, rated as 10 percent 
disabling.  The veteran is also entitled to special monthly 
compensation under 38 U.S.C.A. § 314(p) and 38 C.F.R. 
§ 3.350(f)(3) at the rate equal to subsection (m) on account of 
anatomical loss of one foot and anatomical loss of another foot 
at a level preventing natural knee action, with additional 
disabilities independently rated at 50 percent or more. 

2.  The veteran is entitled to receive automobile adaptive 
equipment from the VA under the provisions of 38 U.S.C.A. § 1901 
to 1904 [renumbered as §§ 3901 to 3904 in 1991].  

3.  The use of run-flat tires, which allows a vehicle to continue 
to be safely used on public roads even after a puncture, provides 
not merely a measure of convenience and comfort but also a 
measure of safety, allowing the veteran to operate the vehicle 
with less potential danger to himself, passengers, and other 
drivers.  


CONCLUSION OF LAW

The criteria for providing run-flat tires to the veteran, as 
automobile adaptive equipment, has been meet.  38 U.S.C.A. 
§§ 3901, 3902 (West 1991); 38 C.F.R. §§ 
3.808, 17.155, 17.156, 17.157 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran eligible for automobile and adaptive equipment, as 
provided by VA, is one who has loss or permanent loss of use of 
one or both feet.  38 U.S.C.A. § 3901(1)(A)(i) (West 1991).  
Here, the veteran meets this criteria since he has been service 
connected for bilateral lower extremity amputations, below the 
right knee and above the left knee, which has been rated 100 
percent disabling since June 1, 1945, the day after service 
discharge.  

Under 38 C.F.R. § 3.808(e) (1998) the term adaptive equipment 
means, generally, that equipment which must be part of or added 
to a conveyance manufactured for sale to the general public to 
make it safe for use by the claimant.  

The term adaptive equipment includes, but is not limited to, 
power steering, power brakes, power window lift, power seats, 
and special equipment necessary to assist the eligible person 
into and out of the automobile or other conveyance.  Such term 
shall include air-conditioning when necessary to the health and 
safety of the veteran and to the safety of others.  38 U.S.C.A. 
§ 3901(2)(A) (West 1991); 38 C.F.R. § 3.808(e)(1) (1998).  

The Under Secretary for Health or designee is authorized to 
develop and establish minimum standards of safety and quality for 
adaptive equipment.  38 C.F.R. § 17.155 (1998) (formerly 38 
C.F.R. § 17.119).  

Adaptive equipment, available to the general public, which is 
manufactured under standards of safety imposed by a Federal 
agency having authority to establish the same, shall be deemed to 
meet required standards for use as adaptive equipment. These 
include such items as automatic transmissions, power brakes, 
power steering and other automotive options.  38 C.F.R. 
§ 17.155(b)(3) (1998).  

Payment or reimbursement of reasonable costs for the repair, 
replacement, or reinstallation of adaptive equipment deemed 
necessary for the operation of the automobile may be authorized.  
38 C.F.R. § 17.156(b) (1998).  

The term, adaptive equipment, means equipment which must be part 
of or added to a conveyance manufactured for sale to the general 
public to make it safe for use by the claimant.  Adaptive 
equipment includes, but is not limited to, a basic automatic 
transmission, power steering, power brakes, power window lifts, 
power seats, air-conditioning equipment when necessary for the 
health and safety of the veteran, and special equipment necessary 
to assist the eligible person into or out of the automobile or 
other conveyance.  38 C.F.R. § 17.157 (1998).  

In this case it is unquestioned that the veteran meets the basic 
eligibility criteria for specially adapted automotive equipment.  

On file is a copy of VA Form 10-2641, Authority for Issuance of 
Special and/or Experimental Appliances which reflects that the 
Prosthetic Treatment Center, Cental Arkansas, forwarded that form 
to the VA Prosthetic and Sensory Aids Service (PSAS) in 
Washington, DC recommending the permanent issuance of run-flat 
tire for his vehicle with monitor and installation.  It was noted 
that the veteran was a former PSAS Chief at that VA station and 
in the past had actively interpreted applicable regulations.  It 
was noted that the veteran put forward a "very persuasive 
argument" in favor of the granting the claim and had persuaded 
the submitting representative of the merits of the claim.  

At the bottom of VA Form 10-2641 is a notation "[d]isapproved.  
Tires for vehicles are not considered automotive adaptive 
equipment."  

In this case, attention has been drawn to a February 1990 Board 
denial of automobile adaptive equipment consisting of a cellular 
mobile phone.  The Board determined in 1990 that the providing a 
CB radio satisfied the veteran's need to obtain emergency 
assistance while operating his automobile, thereby making 
driving safer for him.  Although cellular phones represented a 
technological advance, and might be a greater convenience for 
the veteran, the Board agreed with VA medical authorities that a 
cellular mobile phone was not necessary for the safe and 
independent operation of the veteran's vehicle and that that 
standard was already clearly met by the VA having provided him 
with a CB radio.   

Here, the veteran alleges that run-flat tires, which simply allow 
a conveyance to continue operating even if a tire is punctured, 
is more closely analogous to power brakes since they add to 
safety.  

It is clear that if the veteran were to have a flat tire, he 
would have to exit the vehicle and safely repair the deflated 
tire.  Thus, in this case he would have only two alternatives.  
First, he could use a CB radio and call for emergency help (if 
there was no one else he could call for help or no one else in 
the vehicle to make the repair); or, second, he could proceed to 
drive on the flat tire.  However, it is self evident that the 
safe operation of any vehicle can only be as safe as the tires 
upon which it rides.  Driving on a flat tire is inherently 
unsafe.  

The Board does not agree that tires for vehicles are not 
considered automotive adaptive equipment.  The examples listed in 
the various regulations, power brakes, power steering, automatic 
transmission is not all inclusive.  Indeed, pertinent regulations 
do not even address a mobile cellular phone (which was denied by 
the Board in 1990).  In this regard, in the statement of the 
case, at page 2, it was stated that "even CB radios (or cellular 
phones) will not be furnished simply because a veteran cannot 
change tires, perform minor repairs or has limited ambulation 
problems (M-2, Part IX, Chapter 4.02f)."

However, in the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of Veterans 
Affairs, and precedent opinions of the General Counsel of the 
Department of Veterans Affairs.  The Board is not bound by 
Department manuals, circulars, or similar administrative issues. 
38 C.F.R. § 19.5 (1998).  

The use of a CB radio or a cellular phone is distinctly different 
from the use of run-flat tires inasmuch as a vehicle simply 
cannot operate without tires.  It stands to reason that the safer 
the tires, the safer the operation of the vehicle.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Accordingly, with the resolution of all doubt in favor of the 
veteran, entitlement to automobile adaptive equipment consisting 
of run-flat tires is warranted.  


ORDER

Entitlement to automobile adaptive equipment consisting of run-
flat tires is granted.  



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

